Per Curiam : The writ of error in this case was sued out of this court to the county court of Cook county. Since then this court has decided an appeal will lie in this case from the county court to the circuit court of Cook county, and has awarded a writ of mandamus to compel the county court to allow an appeal in the cause. (People ex rel. v. Prendergast, 117 Ill. 588.) It follows, therefore, that a writ of error will not lie from this court to the county court, in the cause, while an appeal is or may be pending in the circuit court of Cook county, and where a trial de novo of the cause may be had. The writ of error must be dismissed. Writ of error dismissed.